Citation Nr: 1538759	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  14-31 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for Department of Veterans Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had creditable active service from March 1974 to August 1976.  He died in November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the St. Paul Regional Office (RO) and Pension Management Center (PMC) dated in March 2014, which found that the appellant was not entitled to recognition as the Veteran's surviving spouse.  Subsequently, because the appellant resides in New York, the appeal was transferred to the Philadelphia RO and PMC.  In June 2015, the appellant appeared at the New York RO for a videoconference hearing held before the undersigned.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's wife L3 has been recognized by VA as his surviving spouse.

2.  The appellant and the Veteran were divorced prior to the Veteran's marriage to L3.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the veteran are not met.  38 U.S.C.A. §§ 101(3), 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2015).  However, the VCAA does not apply to decisions regarding how benefits are to be distributed.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  In this case, VA previously found another individual, L3, entitled to death benefits as the surviving spouse of the Veteran.  Only one individual may be entitled to VA death benefits as a surviving spouse.  See 38 U.S.C.A. § 103(a).  Therefore, since entitlement to death benefits has already been established, this decision involves a decision with respect to how benefits are distributed, and the provisions of the VCAA are inapplicable.

Nevertheless, the appellant received adequate notice of the evidence needed to substantiate her claim in the August 2014 statement of the case and the October 2014 and March 2015 supplemental statements of the case.  The appellant was afforded a hearing before the undersigned Veterans Law Judge in June 2015, at which time the issue on appeal was explained and the appellant was solicited to identify evidence relevant to the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant has not identified any additional existing evidence that is necessary for a fair adjudication of the claim.  

As noted above, the VA has already recognized a surviving spouse of the Veteran; therefore, the claim is a "simultaneously contested claim" because it involves questions pertaining to the allocation of available benefits between two or more parties.  The law includes special requirements for such claims.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 19.100, 19.101, 19.102 (2015).  This includes notice to both parties of the statement of the case and other notifications, as well as the content of the substantive appeal, under specified circumstances.  The file does not reflect that the currently recognized surviving spouse received notice compliant with these requirements.  However, as she is the prevailing party in this decision, the deficiencies in the contested claim procedures constitute harmless error.  

II.  Analysis

The appellant claims entitlement to VA benefits as the surviving spouse of the Veteran, who died in November 2010.  In order to establish her status as claimant, it must be shown that the appellant had a valid marriage to the veteran.  Aguilar v. Derwinski, 2 Vet.App. 21 (1991).  The term "surviving spouse" means a person was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse).  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2015).  A spouse of a veteran is a person whose marriage to the veteran is valid according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j) (2015).  

Absent a valid marriage, under certain circumstances, there may be a "deemed valid" marriage.  An attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the veteran died, or any length of time if there were children born to the marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  Here, entitlement to VA death benefits has been established by another claimant.  Only one individual may be entitled to VA death benefits as a surviving spouse.  See 38 U.S.C.A. § 103(a).

For both a valid marriage, and a deemed valid marriage, there must be "continuous cohabitation."  This means that the appellant must have lived with the veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. §§ 3.50, 3.53; see Alpough v. Nicholson, 490 F.3d 1352, 1358 (Fed. Cir. 2007).

The evidence of record includes marriage certificates pertaining to three separate marriages of the Veteran.  The first certificate showed the Veteran's marriage to L1 in March 1976.  In VA medical records from the Bronx VAMC dated in May 1981 and November 1981, the Veteran was noted to be "separated."  In November 1981, the appellant was identified as a "friend."  In a December 1981 hospital record, reference was made to the Veteran's "ex-wife and girlfriend."  

VA medical records dated in February 1996 show the Veteran's treatment at the Milwaukee VAMC; he was noted to have transferred from the Bronx.  Subsequently, he had his VA claims file transferred to Milwaukee.  

In an Eligibility Verification Report (EVR) dated in November 2000, the Veteran stated that he was not married and had been divorced in 1999.  

A VA examination in March 2001 included an extensive history obtained from the Veteran.  He reported that he had been married from 1975 to 1981, and had a 21-year old son who resided in New York.  He had a second marriage from 1995 to 1999, and had two daughters, aged 16 and 18, who also lived in New York.  He had no contact with any of this children.  

In a July 2004 EVR, the Veteran stated that he was not married.  

In February 2005, a copy of a marriage certificate showing the Veteran's marriage to L3 in January 2005 was received.  In November 2005, signed statements from the Veteran were received, stating that he had married L1 on April [redacted], 1974, and been divorced from her on February [redacted], 1981, and that he had married L2 (the appellant) on January [redacted], 1995, and been divorced from her on June [redacted], 1999.  

In 2007, the Veteran was found to have a gastrointestinal stromal tumor (GIST), and he died in November 2010.  L3 was listed as his wife on the death certificate.  A claim for VA death benefits was received from L3 in January 2011, and in August 2012, she was granted VA death pension benefits as the surviving spouse of the Veteran, effective in December 2010.  

In January 2014, the appellant submitted a claim for VA death benefits, stating that she was the surviving spouse of the Veteran.  She stated that they had been married on June [sic] [redacted], 1995, and that they had separated due to "domestic violence."  She also submitted a copy of a marriage certificate, showing that she and the Veteran had been married on January [redacted], 1995.  

The appellant testified at her Board hearing that she and the Veteran lived together for 13 (or 15) years prior to their marriage, and had 2 children during that time.  They separated during the year after their marriage, but he then deserted her and she never heard from him again during his lifetime, although she tried to locate him.  She stated that originally, he was going to go to Alabama to stay with his sister and address his problems with alcohol.  In her hearing testimony and other written statements, she said that they believed that the Veteran's problems with abuse, which had resulted in her obtaining protective orders, had stemmed from his abuse of alcohol, and they were planning that once he had dealt with that problem he would return home to them.  However, he disappeared and they never heard from him again.  She particularly states that they never obtained a divorce, or intended to divorce.  She further states that she was never notified of any divorce.  

Later, she submitted copies of restraining orders dated in November 1995 and December 1995, ordering the Veteran to stay away from the person and home of the appellant to December 1996.

The Veteran's third wife, L3, who cared for him during the lengthy course of his terminal illness, has been found to be entitled to benefits as the surviving spouse.  Her grant of benefits was based on a marriage certificate showing that she and the Veteran were married in 2005, as well as the Veteran's statements that his two prior marriages had ended in divorce.  There are no divorce decrees of record concerning either of the Veteran's first two marriages.  A marriage certificate shows that he married L1 in 1976, and the Veteran stated that he was divorced from L1 in February 1981.  However, in VA medical records dated in May 1981 and November 1981, the Veteran was described as "separated."  The appellant was noted to be a "friend" at that time.  

In order to prevail under these circumstances, the appellant would have to show that the Veteran had a valid divorce from his first wife, but that he did not obtain a divorce from the appellant.  For both of these marriages, the Veteran stated that he was divorced.  There is no reason to assume that he correctly reported his first divorce, but lied about the second divorce.  In this regard, on two separate occasions after the reported date of the first divorce, the Veteran was described as "separated" in medical records.  If he did not obtain a divorce from his first wife, entitlement to recognition as the surviving spouse could only be established on the basis of a deemed valid marriage, which requires, in pertinent part, that no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  Here, as noted above, entitlement to VA death benefits has been established by another claimant.  

The appellant married the Veteran in January 1995.  She states that she and the Veteran had a common law marriage for several years before that.  However, since she and the Veteran were married, a prior common law marriage, even if established, would not be relevant.  Although the appellant claims that she was unaware of any divorce from the Veteran, the Board finds that the best evidence of record consists of the Veteran's statements concerning his marital status.  He consistently maintained, beginning in 2000, that he had been divorced in 1999.  On the earlier reports of the divorce, there was no incentive for the Veteran to falsely state his marital status, as he did not remarry until 2005.  Moreover, there have been inconsistencies in the appellant's statements concerning their date of marriage, which she identified as in June 1995, but was identified by both the Veteran and the marriage certificate as having occurred in January 1995.  In view of these factors, the Board finds that the weight of the evidence establishes that the Veteran was no longer married to the appellant at the time he married L3, and, hence, L3 is the proper surviving spouse.  Because this is a contested claim, the benefit-of-the-doubt rule does not apply.


ORDER

Entitlement to recognition as the surviving spouse of the Veteran is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


